                          Case 1:21-cv-04719-JGK Document 4 Filed 05/27/21 Page 1 of 2

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                           Southern District
                                                          __________ Districtofof
                                                                                New  York
                                                                                  __________

                                                                                 )
                                                                                 )
CHRISTIAN
 CRISTIAN
       SHAEL
    JOSUE SANCHEZ,
               CRUZ, on behalf of himself and all
           ROMERO,                                                               )
       others similarly situated,                                                )
                               Plaintiff(s)                                      )
                                                                                 )
                                   v.
                                                                                 )
                                                                                         Civil Action No.            21-4719
                                                                                 )
                                                                                 )
                                                                                 )
   V
  THE
 RIVER
   THE32
  MOUNT AMPLIFY
     SHRED,
 GERBER
  OATH
  SOVEREIGN
       KONG
  SEAHORSE
  MARVEL
  ONYX
  BARKMAN
   SD BULLION,
        ZAK
       STOCKX
  KOVELS'
   ARROW
    ADAGIO
  TONAL GIGGLE
   ROBINHOOD
   DENBY
   MORNINGSTAR,
     PALMETTO
      KNOW
       PROCTER
        BOSTON LLC,
       ESQUIVEL,
         INC.,
          DEGREES
        FINANCIAL
           SYSTEMS,
            USA    SNACK
            CHILDRENSWEAR
               COMPANY,
                 OFFSHORE
         ENTERPRISES
           OLIVE
            WORLDWIDE,
              DESIGNS,
               HONEY, LLC,
                   LLC,
            ANTIQUES,
              STYLE,    BELOW
                &LIMITED,
                  GAZELLE,
                  INC.,
                   PICKLE
                       INC.,
             ELECTRONICS,
             TEAS,HOLDING,
                      INC.,
                  MARKETS,
                  MOON,    LLC,
                   INTERIORS   BRANDS,
                               LLC,
                            INC.,
                     &EXPRESS,
                        INC.,
                        GAMBLE
                         INC.,INT'L,
                          INC.,COMPANY,
                                INC.,
                                 INC.,
                             INC.,
                                 LLC,
                              LLC,         INC.,
                                   SERVICES,
                                   LLC,
                                     LLC,
                                      CORP.,
                                  INC.,
                                    HOME
                                     COMPANY,  LLC,
                                             INC.,
   THE
    PRINTS
    THE KIND
  LUMONDI,   AND
     ELECTRONIC
         ONE
    PHOENIX
     FORMAGGIO GROUP
                   SIGNS
               INC.,
                GROUP,
                LEATHER    LLC,
                     KITCHENLLC,
                              GOODSON   LLC,FURNISHINGS,
                              INTERNATIONAL
                                     INC.,
                                       LINE  LLC,LLC,    LLC,                    )
                              Defendant(s)                                       )

                                                          SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)                     OATH INC.
                                                        SEAHORSE
                                                        GERBER
                                                        RIVER
                                                        BARKMAN
                                                         SD
                                                         LUMONDI,
                                                        THE
                                                         THE
                                                         V   BULLION,
                                                                 FINANCIAL
                                                         MORNINGSTAR,
                                                         ELECTRONIC
                                                         ARROWKONG
                                                           SHRED,    CHILDRENSWEAR
                                                               PROCTER HONEY,
                                                                       INC.
                                                                        &LIMITED
                                                                           INC.
                                                                           GAZELLE,
                                                                       COMPANY,
                                                                    ELECTRONICS,
                                                                       LLC        INC.
                                                                              & INC.
                                                                            EXPRESS, LLC
                                                                                  GAMBLE    INC. LLC
                                                                                          ONINC.,
                                                       MARVEL
                                                        ONYX
                                                        KOVELS'
                                                         TONAL
                                                         DENBY
                                                       MOUNT     ENTERPRISES
                                                         SOVEREIGN
                                                           PHOENIX
                                                         ROBINHOOD
                                                      KNOW
                                                        THE  ONE
                                                         ADAGIO    WORLDWIDE,
                                                                   SYSTEMS,
                                                                    USA
                                                                     ANTIQUES,
                                                                  OLIVE
                                                                 STYLE,
                                                                     GROUP,
                                                                     TEAS, OFFSHORE
                                                                            PICKLE
                                                                        LEATHER
                                                                            MARKETS,
                                                                             INC.
                                                                              INC.  INC.
                                                                                   LLC    LLC
                                                                                        INT'L,
                                                                                         INC.
                                                                                      INC.    INC.
                                                                                                COMPANY
                                                                                         COMPANY,
                                                                                        GOODS    CORP.
                                                                                              SERVICES,
                                                                                              INC., LLC INC.LLC
                                                        FORMAGGIO
                                                       THE   KIND
                                                           PRINTS
                                                            PALMETTO
                                                              THE    GROUP
                                                                      AND KITCHEN
                                                                             SIGNS
                                                                     CORPORATION  LLC
                                                                                MOON,          LINE  LLC
                                                                                         INTERNATIONAL
                                                                                              LLC
                                                                                              TRUST    COMPANY LLC
                                              AMPLIFY
                                                 32     214
                                                        C/O
                                                         C/O
                                                         C/O
                                                       C/O
                                                       SNACK
                                                       P.O.
                                                         C/O
                                                         C/O
                                                    DEGREES
                                                        C/O  S
                                                             THE
                                                             NATIONAL
                                                        16191D
                                                         300
                                                         418  BUSINESS
                                                              UNITED
                                                              S.KALAMAZOO
                                                                    CORPORATION
                                                               ILLINOIS
                                                              HARDING
                                                              CT
                                                              URS  TABLE
                                                                  FOURTH
                                                            CORPORATION
                                                        22000
                                                         1065REGISTERED   CORPORATE
                                                              INCORPORATING
                                                             BOX
                                                           937  ROUTE
                                                                 SHAKER
                                                                  BRANDS,
                                                              CORPORATION
                                                                N   609    22
                                                                   WASHINGTON
                                                               INCORPORATING REGISTERED
                                                                   CORPORATION
                                                                     AGENTS   FILINGS
                                                                             MTN     MALL
                                                                            CORPORATION
                                                                                     PKWY
                                                                            INDUSTRIAL
                                                                               STREET,
                                                                                    INC
                                                                                   AGENTS,
                                                                                     SERVICE
                                                                             BOULEVARD
                                                                                SUITE
                                                                                 INC.,      INCORPORATED
                                                                                             TRUST
                                                                                                SERVICES,
                                                                                            SYSTEM
                                                                                      SERVICE
                                                                                          ST  STE.
                                                                                                 DRAGENTS,
                                                                                                 INC
                                                                                          SERVICES,
                                                                                           3B,        COMPANY
                                                                                                      COMPAN
                                                                                                    701  LTD.INC.
                                                                                                    SERVICE
                                                                                                   COMPANY
                                                                                           SERVICES,     LTD.
                                                                                                    COMPANY   INC.
                                                                                                               CO
                                              STOCKX     170
                                                        244
                                                      9010
                                                       C/O
                                                         LLC,THE
                                                              KIPP
                                                             HURONBELOW
                                                             ETCHINGCORPORATION
                                                                      AVENUE
                                                            CORPORATION
                                                           10  TREYBURN AVE. LLC,
                                                                              OVERLOOK
                                                                                COURTSERVICE TRUST    COMPANY
                                                                                                   COMPANY
                                                ESQUIVEL,
                                               BOSTON
                                               ZAKTHE
                                              C/O
                                              GIGGLEDESIGNS,
                                                       251
                                                        FIVE
                                                       MOUNT9148
                                                         1209
                                                            LLC,
                                                         4400
                                                         874
                                                         801
                                                        GOLDEN,
                                                         LAS
                                                         NASHVILLE,
                                                         ONE  VEGAS,
                                                            LITTLE
                                                       HOLDING,
                                                       CORPORATION
                                                        SHAKER
                                                         3500
                                                         1201
                                                         3500
                                                 C/OGEORGE
                                                     CRAIG
                                                        1209
                                                                    LOTTIE
                                                                ORANGE
                                                         INTERIORS
                                                                 INC.,
                                                        KALAMAZOO,
                                                        1209  WALKER
                                                               ORANGE
                                                                EASTON
                                                              ADLAI  CO
                                                                COMMERCE
                                                               GREENTREE
                                                         BRIDGEWATER,
                                                                S
                                                                HAYS
                                                                S     FALLS
                                                                  DUPONT   MI
                                                                           RD
                                                                    HEIGHTS,
                                                                     LLC,
                                                                  OLIVE,
                                                           NAPERVILLE,
                                                              ORANGE
                                                               TESQUIVEL
                                                         ELMWOOD
                                                                             ST
                                                                          HOME
                                                                            ST
                                                                            STREET
                                                                             TRUST
                                                                        STREET
                                                                   DUPONT
                                                                  AHART     NC
                                                                            ST
                                                                         PARK,IL  POPE
                                                                            COMMONS
                                                                                49007
                                                                        STEVENSON STE
                                                                           80403-1641
                                                                          TN
                                                                          NV      DRIVE
                                                                                HWY      C
                                                                                37211-3106
                                                                                89101
                                                                                   PLAZA
                                                                                   CENTRE,
                                                                                 NJ, OH
                                                                                      08807   ROAD
                                                                                     FURNISHINGS,
                                                                                               WAY
                                                                                             DRIVE
                                                                                          COMPANY
                                                                                           44122
                                                                                   28365-1210
                                                                                   60563
                                                                                 HWYNJ,
                                                                                                     SUITE
                                                                                                  STE.
                                                                                          07407 29650  104LLC,
                                                                                                             125
                                                C/O
                                              C/O
                                               C/O      CAMBRIDGE,
                                                       80
                                                   UNITED
                                                   IRVING  STATE
                                                           GREER,
                                                      DULUTH,
                                                         WILMINGTON,
                                                    NATIONALL        GA   MA
                                                                     STREET
                                                                       SOUTH
                                                                          30097
                                                                 REGISTERED
                                                             AGENT
                                                               ZAKHEIM       DE
                                                                         GROUP   02138
                                                                                   CAROLINA
                                                                                   19801
                                                                                      AGENTS,
                                                                                       INC.         INC. STREET,
                                                        WILMINGTON,
                                                       WILMINGTON,
                                                        525
                                              CORPORATION
                                              C/O THE    COLUMBUS,
                                                         DOVER,
                                                         99 EDISTO
                                                             ROUTE
                                                       CORPORATION  DE
                                                         SPRINGFIELD,
                                                            WASHINGTON
                                                         TALLAHASSEE,
                                                         DOVER,
                                                 461 CITRUS
                                                     SOUTH
                                                       WILMINGTON,
                                                             HILL    DE73
                                                                 TRUST
                                                                  ROAD   19904
                                                                          OHDE
                                                                         ISLAND,
                                                                           DE   43219
                                                                              ILFL
                                                                            NORTH
                                                                         19901
                                                                           CENTER
                                                                          19901
                                                                      DE 19801    19801
                                                                                  62703
                                                                                   AVE
                                                                                 19808
                                                                             TRUST   32301SC
                                                                                          SUITE
                                                                                          1209  29438
                                                                                          COMPANY  805A
                                                                                                 ORANGE
                                                5592
                                               160
                                               1603    ALBANY,
                                                   GREENTREE
                                                    SOUTH       NEW
                                                             COURT,   YORK,
                                                                 DRIVE,
                                                            GARFIELD        12207-2543
                                                                        SUITE
                                                                       ROAD,  101 ORANGE STREET,
                                              39111  SIXMARLTON,
                                              WILMINGTON,
                                              CORPORATION
                                                 SPENCER,MILE
                                                        ALBANY,
                                                            DE ROAD,
                                                                  NEW
                                                              TRUST
                                                            NEW        YORK
                                                                   NJCENTER
                                                                19801 08053
                                                                  YORK, 1488312210
                                                                              1209
                                                CYPRESS,
                                               DOVER,
                                               AIRWAY   DE CA 90630
                                                           19904
                                                        HEIGHTS,
                                              WILMINGTON,         WA
                                                            DE 19801
                                              LIVONIA, MI 48152       99001



             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                          COHEN & MIZRAHI LLP
                                          300 CADMAN PLAZA WEST
                                          12TH FLOOR
                                          BROOKLYN, NEW YORK 11201


          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                                              CLERK OF COURT


   Date:          5/27/2021                                                                             /S/ V. BRAHIMI
                                                                                                            Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-04719-JGK Document 4 Filed 05/27/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
